Opinion by
Head, J.,
The case before us is one of a constantly growing class, in which no principle of law, interesting or useful to the profession or to the people of the Commonwealth, could be declared. In affirming the judgment of the court below, we do not intend to assert, as the view of this court, that the correctness of a verdict and judgment in a negligence case, can be or should be conclusively determined by a mathematical proposition. Such a foundation for a judicial judgment is often insecure. *540But it is sufficient to say in this case an examination of the entire record discloses no reversible error.
Judgment affirmed.